*761Appeal by the People from an order of the Supreme Court, Queens County (Grosso, J.), dated April 10, 2007, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 (1) (a).
Ordered that the order is reversed, on the law and the facts, the motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings on the indictment.
The Supreme Court erred in determining that the defendant was denied his statutory right to a speedy trial pursuant to CPL 30.30. Among other things, the record does not support the court’s determination that the People’s statement of readiness was “illusory” or otherwise ineffective (see People v Rogers, 7 AD3d 737 [2004]), and the resulting charge of 68 days of adjournment in excess of those days actually requested by the People was improper (see People v Anderson, 66 NY2d 529 [1985]; People v Nielsen, 306 AD2d 500, 501 [2003]). Given the foregoing, the balance of the total time chargeable to the People was within the statutory six-month period (see CPL 30.30 [1] [a]). Ritter, J.P, Florio, Miller and Garni, JJ., concur.